PER CURIAM
11 Writ Granted. The trial court erred by not granting the State’s request for a subpoena duces tecum. With the consent of the victim, the State’s subpoena duces te-cum seeks the victim’s medical records from the victim’s health care provider. A patient, including a patient’s representative, see La. R.S. 44:17(A)(4), has an absolute right to obtain a copy of his or her medical records from his or her health care provider. See La. R.S. 40:1165.1(A)(1). Further, upon reasonable grounds, the State can request the trial court to order a subpoena duces tecum. See La. C.Cr.P. *1147Art. 66(A). Because the trial court stated it would issue a subpoena duces tecum only for the date listed in the indictment, the trial court abused its discretion upon finding reasonable grounds for some, but not all, of the requested medical documents. We therefore order the trial court to issue the State’s subpoena duces tecum for any and all certified medical records, including all photographs, pertaining to the treatment of Patient K.H, the victim in Count 6 of the indictment, in the custody of The Center for Aesthetics and Plastic Surgery.
WEIMER, J., dissents and assigns reasons.